19-2423




                      IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                           EASTERN DIVISION - CLEVELAND

       In re                                           CHAPTER 7 BANKRUPTCY

       Ted A. Bryant                                   Case No. 19-17163
       Susan J. Bryant
                                                       Judge: JESSICA E. PRICE SMITH
       Debtors
                                                       NOTICE OF AMENDED MOTION FOR
                                                       RELIEF FROM STAY


       Nationstar Mortgage LLC d/b/a Mr. Cooper (hereinafter, “Movant") has filed papers with the
Court seeking relief from the automatic stay under Section 362 of the Bankruptcy Code.

       Your rights may be affected. You should read these papers carefully and discuss them
with your attorney, if you have one in this bankruptcy case. (If you do not have an attorney,
you may wish to consult one).

       If you do not want to the Court to grant the relief sought in the Motion, or if you want the
Court to consider your views on the Motion, then on or before February 5, 2020, you or your attorney
must:

File with the Court a written request for hearing and a written response setting for the specific grounds
for objection at:

                                United States Bankruptcy Court
                       Howard M. Metzenbaum U.S. Court House, Room 2B
                                      201 Superior Ave.
                                     Cleveland, OH 44114

If you mail your request and response to the Court for filing, you must mail it early enough so the
court will receive it before the date stated above.




 19-17163-jps      Doc 16      FILED 01/15/20       ENTERED 01/15/20 12:22:22            Page 1 of 3
You must also mail a copy to:

Phyllis A. Ulrich
Christopher P. Kennedy
Attorneys for Movant
24755 Chagrin Blvd.,
Cleveland, OH 44122-5690

If you or your attorney do not take these steps, the Court may decide that you do not oppose the
relief sought in the Motion, and may enter an Order granting that relief.

Date: January 15, 2020


                                                    /s/ Phyllis A. Ulrich
                                                    Carlisle, McNellie, Rini, Kramer & Ulrich
                                                    Co., L.P.A.
                                                    By: Phyllis A. Ulrich (0055291)
                                                         Christopher P. Kennedy (0074648)
                                                    24755 Chagrin Blvd.,
                                                    Cleveland, OH 44122-5690
                                                    (216) 360-7200 Phone
                                                    (216) 360-7212 Facsimile
                                                    bankruptcy@carlisle-law.com
                                                    Attorneys for Movant:
                                                    Nationstar Mortgage LLC d/b/a Mr. Cooper




 19-17163-jps      Doc 16    FILED 01/15/20       ENTERED 01/15/20 12:22:22          Page 2 of 3
                                  CERTIFICATE OF SERVICE

      I certify that on January 15, 2020, a true and correct copy of Nationstar Mortgage LLC d/b/a
Mr. Cooper's Notice of Amended Motion for Relief from Stay was served:

Via the Court's Electronic Case Filing System on these entities and individuals who are listed on the
Court's Electronic Mail Notice List:


       Debra E. Booher, on behalf of Ted A. Bryant and Susan J. Bryant, debtors, at
       charlotte@bankruptcyinfo.com
       Virgil E. Brown, Jr., on behalf of the Chapter 7 Trustee's office, at virgil@vebtrustee.com
       Office of the United States Trustee, at (registered address)@usdoj.gov


And by regular U.S. Mail, postage paid, on:

       Ted A. Bryant and Susan J. Bryant, Debtors, 1011 S. Belvoir Boulevard, South Euclid, OH
       44121
       Synchrony Bank, c/o PRA Receivables Management, LLC, PO Box 41021, Norfolk, VA
       23541




                                                     /s/ Phyllis A. Ulrich
                                                     Carlisle, McNellie, Rini, Kramer & Ulrich
                                                     Co., L.P.A.
                                                     By: Phyllis A. Ulrich
                                                          Christopher P. Kennedy




 19-17163-jps      Doc 16     FILED 01/15/20      ENTERED 01/15/20 12:22:22           Page 3 of 3
